The action is to recover damages for breach of a contract of employment as “ exclusive special investigator, business advisor and/or business and personal representative, to investigate and look into the potentiality, feasibility and advisability of the purchase by the defendants of suitable real estate ” in Arizona “ for the purpose of improving and/or converting the same into a guest ranch or resort hotel, or, in the alternative, to purchase an existing guest ranch or resort hotel in the area aforesaid,” defendants having purchased property in Arizona for development as a guest ranch. Defendants moved for summary judgment on the ground that plaintiff performed services as a real estate broker and may not recover in this action because (a) he did not have a real estate broker’s license in Arizona, and (b) the contract of hiring was oral. Both of these defenses would be good under Arizona statute if the contract was one to act as a real estate broker. If plaintiff’s contract was merely one of employment and not to act as a broker, the defenses would not be valid. {Hall v. Rankin, 22 Ariz. 13.) There is a question of fact as to the capacity in which the contract required plaintiff to act. Order denying defendants’ motion for summary judgment affirmed, with $10 costs and disbursements. Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.